DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 1-13 and 15 recites “ A bone graft loading device”, however, the body of the claims recites manipulation of the device to push bone graft into a cannula to deliver bone graft, for e.g., to a predetermined location in a patient’s body. 
Similarly, the preamble of claim 14 recites “A method for loading a bone graft injection cannula”, which is inconsistent with the body of the claim which recites steps of pushing bone graft through the nozzle and into the cannula for injection or delivery of the bone graft material, for e.g., to a predetermined location in a patient’s body. 
In claim 10, “the first amount” lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou et al. (US 10172660 B2).
Regarding claims 1, 14 and 15, Lou et al. disclose a bone graft loading and delivery assembly including: a syringe 112 defining a reservoir, the syringe including a cannula or nozzle 114 at a distal portion of the syringe and an opening at a proximal portion of the syringe; a plunger 128 configured to force bone graft material from the reservoir through the nozzle, wherein the plunger includes: a plunger body 132 positioned at least partially within the syringe, the plunger defining a lumen; a handle 134 coupled to a proximal end of the plunger body and positioned outside the reservoir; and a plunger plug or tamp 136 positioned within the lumen of the plunger body and configured to protrude distally of the plunger through the nozzle, wherein an outer surface of the plunger mates with an inner wall of the syringe, and wherein an inner surface of the plunger mates with the tamp to block passage of the bone graft material into the lumen of the plunger body (Figs. 7-9D, col. 5, lines 58-67, cols. 6-7 and col. 8, lines 1-15).
Regarding claim 2, plunger 128 includes a stopper coupled to a distal end of the plunger body, wherein the stopper includes: the outer surface of the plunger mating with the inner wall of the syringe; and the inner surface of the plunger mating with the tamp (Figs. 9A-9B, col. 5, lines 58-67, cols. 6-7 and col. 8, lines 1-15).
Regarding claim 3, plunger body comprises a threaded portion and a distal portion (threaded portion 139 of tamp 136) coupled to the threaded portion, wherein at least the distal portion extends within the syringe (Fig. 9A, col. 5, lines 58-67, cols. 6-7 and col. 8, lines 1-15).
Regarding claim 4, in a retracted position (for e.g. when plunger 128 is removed from syringe 112, for e.g. in a disassembled state), at least part of the threaded portion is positioned outside of the syringe. 
Regarding claim 5, the distal portion of plunger body 132 includes a flange defined by plunger head 130 (Fig. 7).
Regarding claim 9, the syringe body includes grasping members or finger grips protruding from an external surface of the syringe (curved extensions from syringe barrel 116, Fig. 7).
Regarding claim 10, tamp 136 is configured to advance distally relative to the plunger by a first distance, and wherein a distal end of the tamp is spaced from the nozzle by a distance greater than the first amount when the plunger is in a first position relative to the syringe. Figs. 9C and 9D show different positions of the plunger and tamp wherein the plunger is spaced from the nozzle by different distances, the second distance (Fig. 9D) being greater than the first distance (Fig. 9C). 
Regarding claims 12 and 13, a proximal section of the tamp, shaft portion 131 with slots 147, extends proximally of the lumen of the plunger body, prior to insertion of tamp 136 through plunger body 132 (Fig. 7), and wherein a tamp cap 133 is coupled to the proximal section of the tamp, wherein the tamp cap 133 is positioned proximally of the handle 134 of the plunger and is movable independently of the handle.
The method steps of claim 14 are performed when the Lou et al. device is assembled and utilized to place bone graft at a desired location in a patient’s body. 
Regarding claim 15, the diameter of the nozzle 114 is smaller than the diameter of syringe barrel 116 (Figs. 7, 9A and 9B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 10172660 B2) in view of Malandain et al. (US 20070010824 A1). 
Lou et al. disclose all elements of the claimed invention except for the first distance to be between 1.0 in and 2.0 in.  The first distance is a function of the length of cannula or nozzle 114 which in turn depends on the length of the cannula in order to deliver graft materials to remote and hard-to-reach areas. 
It is well known to vary the length of a cannula from about 2 to about 20 inches, as evidenced by Malandain et al. (para [0062]). 
Therefore, it would have been obvious for one of ordinary skill in the art to have tried lengths of the cannula, based on the disclosure of Malandain et al. with a reasonable expectation of success, namely, the location of the injection site in a patient. 

Conclusion
Non-application of prior art to claims 6-8 indicates allowable subject matter provided the rejections under 35 USC 112(b) are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 28, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775